Judgment, Supreme Court, New York County (Renee A. White, J.), rendered March 7, 2006, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
Defendant’s challenge to the sufficiency of the evidence is *505unpreserved and we decline to review it in the interest of justice. As an alternative holding, we find that the evidence was legally sufficient. To the extent defendant is claiming the verdict was against the weight of the evidence, we also reject that argument (see People v Danielson, 9 NY3d 342, 348-349 [2007]). Even if the evidence of causation is viewed as circumstantial (see generally People v Sanchez, 61 NY2d 1022, 1024 [1984]), the conclusion is inescapable that a shot fired by defendant in an effort to kill a different person caused the victim’s death, and defendant’s arguments to the contrary are without merit.
Defendant’s claims, including his constitutional arguments, concerning the prosecutor’s summation and the autopsy report are unpreserved and we decline to review them in the interest of justice. As an alternative holding, we find no basis for reversal. Concur—Tom, J.P., Sweeny, Catterson, Moskowitz and DeGrasse, JJ.